DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 24-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II, III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 23, 2021.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the qualitative indicator (Claims 1, 12-14, 19-21) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SMYTH et al. (2016/0011157).
Claim 1
SMYTH et al. (2016/0011157) a wearable pollutant indicator (Since the claim limitations does not define “wearable” it is inherent that a sensor that uses an adhesive layer for attaching the sensor to different products reads on the claimed limitation; See Abstract; Para. 0003) comprising a polymeric film substrate (Para. 0011) having a first side and a second side (Para. 0021), an adhesive disposed on the first side of the substrate (Para. 00335), and a sensor (indicator layer) disposed on the second side of the substrate (Para. 0036), wherein the sensor (indicator layer) comprises: an analyte sensing composition comprising: a metal oxide reducing 

    PNG
    media_image1.png
    292
    744
    media_image1.png
    Greyscale

Claim 2
SMYTH et al. (2016/0011157) discloses the wearable pollutant indicator is wearable for the skin (It is inherent that an indicator with an adhesive layer is capable of preforming the function of being placed on the skin; See Abstract).  
Claim 3
 	SMYTH et al. (2016/0011157) discloses the polymeric film substrate comprises a polymer selected from the group consisting of polydimethylsiloxane, thermoplastic polyurethane, thermoplastic elastomer, polyethylene, and polyethylene terephthalate (Para. 0011, polyethylene oxide).  
Claim 5

Claim 6
 	SMYTH et al. (2016/0011157) discloses the redox indicator is selected from the group consisting of indigo carmine, 2,2'-bipyridine, ferroin, diphenylamine, viologen, methylene blue, safranin and combinations thereof (Para. 0163, methylene blue).  
Claim 7
 	SMYTH et al. (2016/0011157) discloses the analyte sensing composition further comprises a complexation agent to facilitate dissolution of incident transition metal oxides (Para. 0168).  
Claim 8
 	SMYTH et al. (2016/0011157) discloses the metal oxide reducing compound is kinetically stable in the presence of the per-compound and is capable of rapidly reducing the upper state of the transition metal oxide to a lower state (Para. 0141).  
Claim 9
 	SMYTH et al. (2016/0011157) discloses the metal oxide reducing compound is selected from the group consisting of ascorbic acid, fructose, glucose, lactose, galactose, sodium sulfite and combinations thereof (Para. 0010).  
Claim 10
 	SMYTH et al. (2016/0011157) discloses the analyte sensing composition comprises an ink or gel base selected from the group consisting of carboxymethyl cellulose, carboxyethyl cellulose, hydroxyethyl cellulose, methyl cellulose, hydroxypropyl methylcellulose, gum arabic, 
Claim 11
 	SMYTH et al. (2016/0011157) discloses the ink or gel base is crosslinked (Para. 0001; claim limitation fails to define how the ink or gel is crosslinked? Therefore, the prior art reads on the claimed limitation).  
Claim 12
 	SMYTH et al. (2016/0011157) discloses an underprint under the qualitative indicator (Para. 0202).  
Claim 13
 	SMYTH et al. (2016/0011157) discloses the qualitative indicator further comprises fixed-tint calibration markers (Fig. 14, Ref. 126).  
Claim 14
 	SMYTH et al. (2016/0011157) discloses the qualitative indicator further comprises fixed-tint reference colors to allow for more fine-tuned interpretation of the color change and signal provided to users (Para. 0266).  
Claim 15
 	SMYTH et al. (2016/0011157) discloses a superstrate material disposed over the analyte sensing composition thereby sandwiching the analyte sensing composition between the substrate and superstrate (Para. 0067; polyethylene).  
Claim 16
SMYTH et al. (2016/0011157) discloses the superstrate material comprises a porous polymeric film, woven mesh or non-woven mat (Para. 0011).  
Claim 17
 	SMYTH et al. (2016/0011157) discloses the superstrate material comprises polyethylene, nylon, polyester, cotton, and combinations thereof (Para. 0067).  
Claim 18
 	SMYTH et al. (2016/0011157) discloses the superstrate material is in either woven or non-woven form (polyethylene layer).  
Claim 19
 	SMYTH et al. (2016/0011157) discloses the qualitative indicator comprises discrete segments of artwork of different formulation or artwork of that employs a between gradient formulations (See Fig. 14).  
Claim 20
 	SMYTH et al. (2016/0011157) discloses the qualitative indicator comprises a gradient of per-compound (Para. 0085).  
Claim 21
 	SMYTH et al. (2016/0011157) discloses the qualitative indicator provides a two dimensional colorimetric output which may be read by either a human being or by a computer vision algorithm (Para. 0353).  
Claim 22
 	SMYTH et al. (2016/0011157) discloses no reference color is provided on the wearable pollutant indicator (See Fig. 12).  
Claim 23
 	SMYTH et al. (2016/0011157) discloses only one reference color in total is provided on the wearable pollutant indicator (See Fig. 14, Ref. 126).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430. The examiner can normally be reached M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P STAFIRA/            Primary Examiner, Art Unit 2886                                                                                                                                                                                            	January 10, 2022